IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            :   No. 262 WAL 2016
                                         :
                  Respondent             :
                                         :   Petition for Allowance of Appeal from
                                         :   the Order of the Superior Court
             v.                          :
                                         :
                                         :
JEROME ROBERT SMITH,                     :
                                         :
                  Petitioner             :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :   No. 263 WAL 2016
                                         :
                  Respondent             :
                                         :   Petition for Allowance of Appeal from
                                         :   the Order of the Superior Court
             v.                          :
                                         :
                                         :
EILEEN RIFKA SMITH,                      :
                                         :
                  Petitioner
                                         :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.